Citation Nr: 1541514	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-20 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to August 27, 2007, for degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, L5-S1 decompression laminectomy.

2.  Entitlement to a rating in excess of 20 percent from December 1, 2007 to June 30, 2009, for degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, L5-S1 decompression laminectomy.

3.  Entitlement to a rating in excess of 40 percent from June 30, 2009 to March 10, 2010, for degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, L5-S1 decompression laminectomy.

4.  Entitlement to a rating in excess of 40 percent on and after May 1, 2010, for degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, L5-S1 decompression laminectomy.



REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1984 to July 1994.

These matters come before the Board of Veterans' Appeal (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This appeal was before the Board in November 2012, at which time it was remanded for additional development.  After the issuance of a June 2013 supplemental statement of the case, the appeal was remitted to the Board for further appellate review.

In September 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

From August 27, 2007 to December 1, 2007, and from March 10, 2010 to May 1, 2010, temporary total (100 percent) ratings have been assigned to the Veteran's service-connected degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, and L5-S1 decompression laminectomy for convalescence.  As this constitutes the maximum benefits available during these periods, further consideration as to a higher rating is moot and, thus, these periods will not be considered herein.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2012, the Board remanded the Veteran's claim of entitlement to ratings in excess of those already assigned to his service-connected degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, and L5-S1 decompression laminectomy.  In pertinent part, the Board directed the AOJ to provide the Veteran with VA examinations to assess the current severity of the Veteran's disability.

While the Veteran's claim was in remand status, he was scheduled for and underwent a VA examination in January 2013.  Although requested to do so by the Board, the examiner failed to review the Veteran's claim file.  The AOJ observed this and obtained a supplemental opinion from a different examiner.  Specifically, in April 2013, an examiner essentially opined that the January 2013 VA examiner's opinion should not be altered after reviewing the Veteran's claims file.

In June 2013, the AOJ issued a supplemental statement of the case after re-adjudicating the Veteran's claim.  Thereafter, the appeal was remitted to the Board for further appellate review.

Subsequently, in July 2014, the Veteran submitted claims of entitlement to ratings in excess of the separate 10 percent ratings already assigned to his service-connected right and left lower extremity radiculopathy, disabilities that are associated with his service-connected degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, L5-S1 decompression laminectomy.  In support of these claims, the Veteran submitted evidence, including a July 2014 report wherein the Veteran asserts worsening, intractable back pain over the previous 6 months, marking an onset of approximately January 2014.  Further, the July 2014 report indicates that the Veteran experiences a gait disturbance, which was not observed during the January 2013 VA examination.  In a March 2015 rating decision, the separate 10 percent ratings assigned to the Veteran's right and left lower extremity radiculopathy were increased to 20 percent, effective May 29, 2014.

In sum, since the January 2013 VA examination, evidence has been associated with the claims file that evinces a worsening of the Veteran's service-connected degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, L5-S1 decompression laminectomy.  The Board finds that the January 2013 VA examination is too remote to adequately depict the current severity of the Veteran's disability, especially given the subsequently dated evidence showing a worsening of his condition.  The evidence of record does not otherwise address the current severity of this disability.  Accordingly, the Board finds that a remand is required in order to afford the Veteran another VA examination.

Additionally, the Veteran has not submitted a waiver of AOJ review of the pertinent evidence associated with the claims file since the June 2013 supplemental statement of the case.  38 C.F.R. § 19.37 (2014).  As such, the Board finds that a remand is also warranted in order for the AOJ to consider this evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he submit or identify any relevant evidence not already associated with his claims file.  Regardless of the Veteran's response, the AOJ must undertake all reasonable efforts to obtain any additional, relevant VA treatment records.  All attempts to secure the evidence must be documented in the claims file by the AOJ.  If, after making reasonable efforts to obtain the evidence, the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific evidence the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain that evidence; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The AOJ should provide the Veteran a VA examination to determine the current severity of his service-connected degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, and L5-S1 decompression laminectomy.  The Veteran's claims file should be made available to the examiner, and the examiner must specify in the report that it was contemporaneously reviewed.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings.

The examiner must determine the range of motion of the Veteran's lumbar spine, in degrees, and must specifically state whether there is any favorable or unfavorable ankylosis in the lumbar spine.  The examiner must also determine whether there is additional function loss, expressed in terms of the degree of additional range of motion loss, due to any pain, weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any associated pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups. 

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbar spine degenerative disease that have not already been granted service connection.  It must also be noted whether the Veteran has any associated intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes and the frequency and total duration of such episodes over the course of the past 12 months.

A complete rationale for all opinions must be provided.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

